Case 2:21-mj-00170-JHR Document 14 Filed 08/02/21 Page 1 of 3                      PageID #: 100




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


UNITED STATES OF AMERICA                              )
                                                      )      No. 2:21-mj-00170-JHR
        v.                                            )
                                                      )
JESSE KIESEL                                          )


                    CONSENT MOTION TO EXTEND TIME TO INDICT

        The United States of America, by and through its undersigned counsel, and with the

agreement of the defense, hereby moves that the Court enter an order under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7), excluding the time that elapses between August 12, 2021, and

November 9, 2021. In support of this Motion, the government states the following:

        The defendant made his initial appearance on a criminal complaint on July 12, 2021.

Given the Grand Jury’s schedule, the United States would, in the absence of a speedy trial

exclusion, have to present this matter to the Grand Jury for an indictment on August 4, 2021. The

parties wish to have an additional period of time in which to discuss the potential for an alternate

resolution to this case.

        Counsel for the defendant advised that the defendant has no objection to this motion

and the defendant waives her rights under the Speedy Trial Act for the period of the requested

exclusion.




                                                 1
Case 2:21-mj-00170-JHR Document 14 Filed 08/02/21 Page 2 of 3                   PageID #: 101




       WHEREFORE, the Government respectfully requests that the Court enter an Order

excluding the period of time between August 12, 2021, and November 9, 2021, from calculation

under the provisions of the Speedy Trial Act.



Dated: August 2, 2021                               Donald E. Clark
                                                    Acting United States Attorney

                                                    /s/ Noah Falk
                                                    Assistant United States Attorney




                                                2
Case 2:21-mj-00170-JHR Document 14 Filed 08/02/21 Page 3 of 3                   PageID #: 102




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                               CERTIFICATE OF SERVICE

        I hereby certify that on July 28, 2020, I filed the foregoing Motion to Extend Time to
Indict using the Court’s CM/ECF system, which will cause a copy of the motion to be sent to all
counsel of record.



                                            Halsey B. Frank
                                            United States Attorney

                                            /s/ Noah Falk
                                            Assistant United States Attorney




                                               3
